Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 1 of 11. Page|D #: 7

 

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO

     

 

 

EASTERN DIVISION
UNITED STATES OF AMERICA, ) IN F O R M A T l O N
)
Plaintiff, ) . .e 45 eff §§ wi §
v. f ) CASE No.
)
JENNIFER DILLARD ) Title 18, Secticns 1343, 1349,
and ) and 2, United States Code
KENT REYNOLDS, )
Defendants. ' §§ F?:::~u e‘ iii 5'“ " § fe we
dinner e;eeeeeaeeeee §
GENERAL ALLEGATIGNS
Defena’ants

1. 4 Defendant KENT REYNOLDS (“REYNOLDS”) Was a United States citizen and
a resident cf Alabarna. REYNOLDS Was the owner of ArroW Construction Grcup, LLC
(“ArroW”), Which Was registered to conduct business in the state cf Florida.
2. Defendant JENNIFER DILLARD (“DILLARD”) Was a United States citizen and
b a resident cf Florida. DILLARD Was the spouse cf REYNOLDS and the vice president of
` ArrcW.
3, Cc-conspirator 1 (“CC-l”) Was the Vice-chairman, vice-president and registered

agent of Company 1 (“Ccmpany 1”).

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 2 of 11. Page|D #: 8

Government A gencies
4. The United States Navy (“USN”) was a military service of the United States and

the Naval Facilities Engineering Command (“NAVFAC”) was the USN command responsible
for planning, building and maintenance of USN facilities

5. The United States Small Business Administration (“SBA”) was created to aid,
counsel, assist and protect the interests of small business concerns The SBA administered a
number of government contracting programs including the 8(a) Business Development Program.
The program directed government contracts to eligible small businesses while limiting
competition from larger, ineligible businesses

6. The Defense Finance and Accounting Service (“l)FAS”) was the agency of the
United States Department of Defense (“DOD”) responsible for payments to DOD and military

services including the USN, vendors and contractors

Background

F ederal Contmctz`ng Programs

7.. To accomplish their missions as established by Congress, federal departments and
agencies, to include the USN, contracted with businesses to furnish goods and services Congress
directed that a substantial portion of these contracts be awarded to small businesses SBA
worked with Federal agencies to award at least 23 percent of all prime government contracts to
small businesses, with specific statutory goals, among others, for small disadvantaged
businesses l

8. To meet the statutory requirement that a certain percentage of prime contracts be
awarded to small businesses, federal departments and agencies used “sole-source” and “set-
aside” awards to reserve certain contracts exclusively for small businesses, the awarding of such

contracts usually being done through negotiation with the small business A “sole-source” award

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 3 of 11. Page|D #: 9

was directed to a specific small business and a “set-aside” award was limited to a particular
category of businesses that met the relevant SBA program participation criteria.

9. Small businesses seeking sole-source and set-aside contracts under the programs
were required to certify their eligibility to be awarded such contracts Certifications and
representations concerning eligibility to participate were made through U.S. General Services
Administration computer systems, to include the Central Contractor Registry (“CCR”), the
Online Representations and Certifications Application (“ORCA”), and the System for Award
Management (“SAl\/l”).

S(a) Business Development Program

l(). The 8(a) Business Development Program (“S(a) Program”) was a business
assistance program for small disadvantaged businesses administered by the SBA. Participation in
the S(a) Program was divided into two phases over nine years: a four-year developmental stage
followed by a five-year transition stage after which a business graduated from the program and
was no longer eligible for iiirther S(a) Program awards 8(a) Program participants could obtain
sole-source contracts and submit offers for contracts that were set-aside for 8(a) Pro gram
participants

ll. 1 To have been eligible to participate in the 8(a) Program, businesses must have met
a number of criteria, including being at least 51 percent unconditionally owned and controlled by
socially and economically disadvantaged individuals as defined by SBA regulations

12. A business seeking to participate in the 8(a) Program must submit an application
to SBA. SBA determined whether the listed owner was a disadvantaged person (socially and
economically), whether the business was properly forrned, and whether the owner was otherwise
eligible. The applicant must provide information to show the business had potential for success,

such as lists of earlier contracts and information concerning capitalization and financial

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 4 of 11. Page|D #: 10

resources The applicant must also report any affiliations, such as indemnification agreements,
because those affiliations could show that someone other than the disadvantaged person was in
control of the business At allrelevant times, SBA depended" on the truthfulness and honesty of
the applicants and depended on the applicants to immediately notify SBA if there were any

changes to the application that would affect program eligibility

Surety Bond Requz`rements on F ederal Proiects 4

13. Any Federal construction contract valued at 315 0,0()O or more required a surety
bond when bidding or as a condition of contract award. A surety bond ensured contract
completion in the event of contractor default The contractor obtained a surety bond from a
surety company. lf the contractor defaulted, the surety company was obligated to find another
contractor to complete the contract or compensate the project owner for the financial loss
incurred

14. There were four types of surety bonds:

a. A Bid Bond ensured that the bidder on a contract would enter into the contract
and furnish the required payment and performance bonds if awarded the
contract;

b. A Payment Bond ensured suppliers and subcontractors were paid for work
performed under the contract;

c. A Performance Bond ensured the contract was completed in accordance with
the terms and conditions of the contract; and

d. An Ancillary Bond ensured requirements integral to the contract, but not

directly performance-related, were performed

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 5 of 11. Page|D #: 11

Corporate Entities
Arrow

15. Arrow was organized in or around March 2006 in the state of Alabama. On or
about June 20, 2007, it was registered to conduct business in the state of Florida with a listed
address in Marianna, Florida. REYNOLDS was listed as the registered agent and managing
member of Arrow.

16. From on or about February 4, 2008, until on or about February 4, 2017, Arrow
was enrolled in the S(a) Program and was eligible to receive set-aside and sole-source
government contracts, and form joint ventures and team with other companies to bid on

government contracts

17. REYNOLDS was the “Disadvantaged Owner” of Arrow.

Company 1
18. From on or about l\/larch 19, 1997, until on or about September 25, 2015,

Company 1 was incorporated and registered to conduct business in the state of Florida with a
listed address in Chipley, Florida. CC-l was listed as the vice-chairman of Company l’s board of
directors and vice-president

19. From on or about December 28, 2000, until on or about December 28, 2009,
Company 1 was enrolled in the S(a) Program and was eligible to receive certain set-aside and
sole-source government contracts, and form joint ventures and team with other companies to bid
on government contracts v

20. On or about December 28, 2009, Company 1 graduated from the 8(a) Business
Development Pro gram and was no longer able to compete for small business set-aside or sole-

source contracts

Bonding and Pass-Through Schemes
Pass-rhrough Companies

21. Pass-through companies violated the intent and purpose of the S(a) Program.
Pass-through schemes typically consisted of a program-eligible company being used by an
ineligible company to qualify for and obtain S(a) Program set-aside or sole source contracts The
program-eligible company then “passed” the work and the majority of the benefits of the contract
to the ineligible company. The involvement of the ineligible company, and the true nature of its
relationship with the program-eligible company, was not disclosed to the government agencies
responsible for oversight of the 8(a) Program and participants or the agencies or departments
awarding or managing the contracts The two companies often had overlapping employees This
type of scheme often involved at least two purportedly different companies
Back-Bondz`ng PasS-l‘hrough Companies

22. Back-bonding was prohibited under the S(a) Program regulations Back-bonding
schemes typically involved a pass-through company that cannot obtain the necessary bonding to
bid on a government contract The pass-through company used an ineligible company’s
established bonding capacity with an insurance company to obtain the required bonds
Sometimes, the pass-through company passed the work and the majority of the benefits of the
contract to the ineligible company in exchange for a fee. Back-bonding agreements either
verbal or in writing, were not shared with the government agencies responsible for oversight of
the S(a) Program and participants or the agencies or departments awarding or managing the
contracts Thus, the governmentwas not aware of the ineligible company’s role or involvement,
nor was the government aware that the purportedly qualified company could not supply a
sufficient bond to ensure contract performance This type of scheme would typically involve at

least two purportedly different companies

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 7 of 11. Page|D #: 13

DEFENDANTS’ SCHEMES TO DEFRAUD

l 23. REYNOLDS, DILLARD, CC-l and others engaged in a scheme designed to
submit false claims and defraud the United States by obtaining a government contract set-aside
for qualified companies to which they were otherwise ineligible to obtain, by fraudulently using
a proxy and pass-through company.

24. REYNOLDS, DILLARD, CC-l and others defrauded the United States by
obtaining an 8(a) Program set-aside contract by using a purportedly qualified 8(a) Pro gram
eligible company as a proxy to bid and obtain a set-aside contract. The proxy would then pass-
through the majority of the benefits and obligations of the contract to an ineligible company in
exchange for bonding capacity because the proxy company could not obtain the required bonds
on their own.

25. On or about September 26, 2011, NAVFAC contract N69450-1 1-C-2269 was
awarded to Arrow, with an initial value of approximately $2,827,176.41, to “Design/Build Test
Track Repairs & Safety Upgrades” (“Test Track contract”) at Marine Corps Logistics Base
(l\/ICLB), Albany, Georgia. The final contract value was approximately $2,853,111.41.

26. On or about September 26, 2011, DILLARD, vice-president of Arrow, signed the
contract CC-l, REYNOLDS and DILLARD failed to disclose to SBA that CC-l and Company
1 used their bonding capacity to back-bond Arrow. CC-l, REYNOLDS and DILLARD also
failed to disclose to NAVFAC that the majority of the Test Track contract was being sub-
contracted to Company 1 to conceal that Arrow was acting as a pass-through for Company 1 on
the contract

27. On or about September 29, 2011, Arrow, DILLARD, REYNOLDS, CC-l,
Company 1 and others executed a general indemnity agreement with an insurance company in

order to obtain bonds for Arrow contracts and concealed that arrangement from SBA officials

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 8 of 11. Page|D #: 14

28. On or about July 31, 2012, REYNOLDS, DILLARD and CC-l caused the
transfer of 49 percent of the ownership of Arrow to CC-l and REYNOLDS relinquished 51
percent of his voting rights in Arrow to CC-l, giving CC-l total management control of Arrow
and concealed that arrangement from SBA officials

29. On or about November 13, 2012, REYNOLDS, DILLARD and CC-l sent and
caused to be sent an approximately $587,175.83 invoice for payment to NAVFAC from Arrow.
On or about December 3, 2012, REYNOLDS, DILLARD and CC-l caused the issuance of a
check to Company 1 for approximately $537,290 out of the approximately $587,290 Arrow
received from DFAS-Cleveland in the Northem District of Ohio for payment of an invoice
Arrow submitted to NAVFAC on or about November 13, 2012.

30. On or about April 30, 2013, REYNOLDS, DILLARD and CC-l sent and caused
to be sent an approximately $713,705.07 invoice for payment to NAVFAC from Arrow. On or
about July 3, 2013, REYN()LDS, DILLARD and CC-l caused the transfer of approximately
$706,314.11 from Arrow’s bank account to Company 1’s bank account from the approximately
$713,814.11 that Arrow received from DFAS-Cleveland in the Northern District of Ohio for
payment of Arrow’s invoice submitted to NAVFAC on or about April 30, 2013.

31. On or about January 15, 2014, REYNOLDS, DlLLARD and CC-l caused Arrow
to change the payment information in the SAl\/l that specified the bank account the government
was to deposit contract payments from Arrow accounts at Hancock Banl< to a Company 1
account at PeopleSouth Bank.`

32. On or about January 30, 2014, REYNOLDS, DILLARD and CC-l sent and
caused to be sent an approximately $298,952.45 invoice for payment to NAVFAC from Arrow.

On or about May 19, 2014, REYNOLDS, DILLARD and CC-l caused DFAS-Cleveland, located

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 9 of 11. Page|D #: 15

in the Northern District of Ohio, to deposit approximately $298,952.45, which was payment for
the Arrow invoice submitted to NAVFAC on or about l\/larch 27, 2014, in Company 1’s bank
account at PeopleSouth Bank.

33. As a result of the scheme, NAVFAC paid Arrow approximately $2,853,131 for a
contract for which Airow was otherwise ineligible. REYNOLDS, DILLARD and CC-l agreed
to pass-through approximately 90 percent of the value of the contract to CC-l and Company 1, in
violation of the terms of the contract and S(a) Pro gram regulations

COUNT 1
(Conspiracy to Commit Wire Fraud, 18 U.S.C. §§ 1343 and 1349)

The United States Attomey charges:
34. Paragraphs 1 through 33 of the lnformation are re-alleged and incorporated by

reference as if fully set forth herein.

The Consp_iracy
35 _ From on or about September 26, 20-11, through on or about May 19, 2014, in the

Northern District of Ohio, Eastern Division and elsewhere, Defendants KENT REYNOLDS,
JENNIFER DILLARD, and others presently known and unknown, did knowingly combine,
conspire, confederate, and agree to devise and intend to devise a scheme and artifice to defraud
and to obtain money and property, by means of materially false and fraudulent pretenses
representations and promises and for the purpose of executing such scheme and artifice, and
attempting to do so, to transmit and cause to be transmitted by means of wire communications in
interstate and foreign commercei certain writings signals signs pictures and sounds: that is, to
knowingly cause interstate wire communications to be made in furtherance of said scheme and

artifice to defraud, all in violation of Title 18, United States Code, Section 1343.

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 10 of 11.' Page|D #: 16

Obiect of the Conspiracv
36. lt was an object of the conspiracy for REYNOLDS, DILLARD, and others known
and unknown to enrich themselves by obtaining government contracts they were ineligible to l
receive, to wit: USN, NAVFAC sole source S(a) set-aside contract number N69450-11-C-2269,
awarded on or about September 26, 2011, which had an initial value of approximately
$2,827,176.41.
Manner and Means of the Conspiracv

lt was part of the scheme and artifice that:

37. REYNOLDS, DILLARD and others known and unknown, made false
representations and provided false documents to the SBA and USN to receive the 8(a) contract

38. REYNOLDS, DlLLARD and others known and unknown, made false
representations and provided false documents to the SBA regarding CC-l ’s leadership,
management, and ownership interests in Arrow, a potentially program eligible company, in order
to have the SBA approve, reinstate, or maintain Arrow in the 8(a) Program.

39. REYNOLDS, DILLARD and others known and unknown, used Arrow’s status in
the S(a) Pro gram to serve as a proxy to obtain a pass-through contract with the United States.

40. REYNOLDS, DILLARD and others known and unknown, made false
representations and provided false documents to the SBA and USN regarding the bonding
capacity of, and CC-l ’s involvement in obtaining bonds for, Arrow in order to ensure that Arrow
would be eligible to bid for and obtain contracts with the government

41. REYNOLDS, DILLARD and others known and unknown used the fraudulently
and falsely obtained 8(a) Program status of Arrow to obtain government contracts for which they
were otherwise ineligible or incapable of obtaining. l

All in violation of Title 18, United States Code, Section 1349.

10

Case: 1:18-cr-OO743-PAG Doc #: 3 Filed: 12/17/18 11 of 11. Page|D #: 17

COUNT 2
(Wire Fraud, 18 U.S.C. § 1343 and 2)

The United States Attomey further charges:

42. Paragraphs 1 through 33 of the Inforination are re-alleged and incorporated by
reference as if fully set forth herein.

43. From on or about September 26, 2011, through on or about May 19, 2014,
Defendants REYNGLDS, DILLARD, and others devised and intended to devise a scheme to
defraud the United States and the United States Navy, to obtain money and property by means
of materially false and fraudulent pretenses representations and promises

Execution of the Scheme

44. On or about May 19, 2014, in the Northern District of Ohio and elsewhere,
Defendants REYNOLDS, DILLARD, and others for the purpose of executing the scheme
described above, caused to be transmitted by means of wire communication in interstate

commerce the signals and sounds described below:

 

 

 

 

 

Count Originating Recipient Description
l Location z Location
2 DFAS PeopleSouth Bank $298,952.45
Cleveland, OH Colquitt, GA y

 

 

In violation of Title 18, United States Code, Sections 1343 and 2.

JUSTIN E. HERDl\/IAN
United States Attorney

»':e - § J e .
BY¢ /§:»€@fw;weiz/§ §:@»5%-5
l\/lichael L. Collyer, Chief
Wliite Collar Crimes Unit

11

